UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR DANIEL PINEDA-COTO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cr-00003-RJC-5)


Submitted:   October 25, 2013              Decided:   November 6, 2013


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald   Cohen,   Wilmington,   North Carolina,   for  Appellant.
William   A.    Brafford,   Assistant United    States  Attorney,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor Daniel Pineda-Coto pled guilty, pursuant to a

written plea agreement, to conspiracy to possess with intent to

distribute at least five kilograms of cocaine, in violation of

21 U.S.C. § 846 (2006).          The district court sentenced Pineda-

Coto to 120 months in prison.               On appeal, counsel for Pineda-

Coto filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious issues for

appeal in light of Pineda-Coto’s waiver of his right to appeal.

Pineda-Coto did not file a supplemental pro se brief, despite

notice of his right to do so.               The government elected not to

file a response to the Anders brief.

            Although   counsel    is    correct    that   Pineda-Coto’s    plea

agreement contained an appellate waiver, the Government has not

sought to enforce the waiver in this case.                 Accordingly, this

Court conducts a review of the record as required by Anders.

See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.

2007) (“If an Anders brief is filed, the government is free to

file a responsive brief raising the waiver issue (if applicable)

or   do   nothing,   allowing    this   court     to   perform   the   required

Anders review.”).

            In accordance with the requirements of Anders, we have

examined the entire record and have found no meritorious issues.

We therefore affirm the district court’s judgment.                 This Court

                                        2
requires that counsel inform Pineda-Coto in writing of his right

to petition the Supreme Court of the United States for further

review.   If Pineda-Coto requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    this   Court        for   leave    to    withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was   served    on   Pineda-Coto.       We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                        3